Title: From Benjamin Franklin to Vergennes, 16 August 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, Augt. 16. 1783
          
          I have the honour to inform your Excellency, that the English Ministry do not agree to
            any of the Propositions that have been made either by us, or by their Minister here; and
            they have sent over a Plan for the definitive Treaty, which consists merely of the
            Preliminaries formerly signed, with a short Introductory Paragraph, & another at the
            Conclusion, confirming and establishing the said preliminary Articles. My Colleagues seem enclin’d to sign this with Mr Hartley, and so to finish the Affair. I am, with
            Respect, Sir, Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            His Excelly. the Count de Vergennes
          
        